DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 11/05/2020.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 11/05/2020 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No.: 6,178,087, hereinafter, “Cho”) in view of Bianco (US Patent No.: 5,232,301).
Regarding claim 1, Cho teaches an integrated computing device comprising (see figures 1,4, portable computer 100): 
a display (LCD 106, col.3, ln-7-9); 
a hingedly connected smartphone terminal attached to said display (see figure 1, hinges 104b, handphone mounting part 104a, hinge 104b, LCD 106, col.2, ln.40-60); 
a joint between said hingedly connected smartphone terminal and said display (see figure 1, hinges 104b, handphone mounting part 104a, LCD 106, col.2, ln.40-60, the Joint are read on the part connect between hinges 104b, handphone mounting part 104a and LCD 106); 

a connection between said smartphone and said display (see figure 1, mobile phone 140, handphone mounting part 104a, LCD 106, col.2, ln.40-60,).
It should be noticed that Cho fails to teach said hingedly connected smartphone terminal is configured and arranged to move between an open position and a closed position using said joint; and said hingedly connected smartphone terminal is located near an edge of said display in said closed position. However, Bianco teaches said hingedly connected electronic processor is configured and arranged to move between an open position and a closed position using said joint; and said hingedly connected electronic processor is located near an edge of said front cover in said closed position (see figure 1-2, 9a-9d, electronic processor 20, front cover 12, hinges 34, 36, mounting assembly 18, col.4, ln.24-37, 9a open, 9b closed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bianco into view of Cho in order to be conveniently usable in conjunction with binder as suggested by Bianco at col.1, ln.59-64.
Regarding claim 2, after combine, Cho teaches said hingedly connected smartphone terminal located near an edge of said display (see figure 1, hinges 104b, handphone mounting part 104a, LCD 106, col.2, ln.40-60). Bianco teaches hingedly 
Regarding claim 3, Bianco further teaches said hingedly connected smartphone terminal (read on element 18) is located substantially perpendicular to said edge of said display in said open position (see figure 1-2, 9a-9d, front cover 12, hinges 34, 36, mounting assembly 18, col.4, ln.24-37, 9a open, 9b closed).
Regarding claim 6, Bianco further teaches a manual movement of said hingedly connected smartphone terminal (element 18) between said open position and said closed position (see figure 1-2, 9a-9d, hinges 34, 36, mounting assembly 18, col.4, ln.24-37, 9a open, 9b closed).
Regarding claim 10, Cho further teaches said edge of said display is chosen from a top edge, a side edge, and a bottom edge of said display (see figure 1, LCD 106).
Regarding claim 11, after combine, Cho teaches said hingedly connected smartphone terminal is located on a side of said display (see figure 1, hinge 104b, handphone mounting 104a, LCD 106. Bianco teaches said hingedly connected smartphone terminal is located on a side edge of said front cover (see figure 1-2, 9a-9d, front cover 12, hinges 34, 36, mounting assembly 18, col.4, ln.24-37, 9a open, 9b closed).
Regarding claim 12, Cho further teaches said connection between said smartphone and said display is chosen from a wired connection and a wireless connection (see figure 1, col.1, ln.34-39, it is clearly seen that said connection between said phone 140 and said display of computer is a wired connection).
Regarding claim 13, Cho further teaches a keyboard (see figure 1).
Regarding claim 14, claim 14 is rejected the same reason of claim 1 above.
Regarding claim 15, claim 15 is rejected the same reason of claim 2 above.
Regarding claim 16, claim 16 is rejected the same reason of claim 3 above.
Regarding claim 18, claim 18 is rejected the same reason of claim 12 above.
Regarding claim 19, claim 19 is rejected the same reason of claim 7 above.
Regarding claim 20, claim 20 is rejected the same reason of claim 6 above.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No.: 6,178,087, hereinafter, “Cho”) in view of Bianco (US Patent No.: 5,232,301) as applied to claim 1 above, and further in view of Jin et al. (US Pub. No.: 2020/0237083, hereinafter, “Jin”).
Regarding claim 4, Cho and Bianco, in combination, fails to teach a clip on said edge of said display. However, Jin teaches a clip on said edge of said display (see figure 5, clip 501).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jin into view of Cho and Bianco in order to secure the mobile device to the display.
Regarding claim 5, Bianco further teaches said clip is configured and arranged to hold said hingedly connected smartphone terminal to said edge of said display when in said closed position (see figure 1, Pin 94, 96 to hold the mounting 18, col.5, ln.38-41, it is clearly seen that clip is well known in the art).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No.: 6,178,087, hereinafter, “Cho”) in view of Bianco (US Patent No.: 5,232,301) as applied to claim 1 above, and further in view of Liang et al. (US Pub. No.: 2018/0039250, hereinafter, “Liang”).
Regarding claim 7, Bianco teaches an manual movement of said hingedly connected smartphone terminal between said open position and said closed position (see figure 1-2, 9a-9d, hinges 34, 36, mounting assembly 18, col.4, ln.24-37, 9a open, 9b closed). Cho and Bianco, in combination, fails to teach automatic movement of said hingedly. However, Liang teaches automatic movement of said hingedly (see figures 3-6, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liang into view of Cho and Bianco in order to be conveniently usable to open and closed.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No.: 6,178,087, hereinafter, “Cho”) in view of Bianco (US Patent No.: 5,232,301) as applied to claims 1 and 14 above, and further in view of Lev (US Pub. No.: 2008/0278383).
Regarding claims 8 and 17, Cho teaches a protrusion on said hingedly connected smartphone terminal (see figure 1, protrusion hinge 104b, male mounting 104a). Cho and Bianco, in combination, fails to teach a slot in said edge of said display. However, Lev teaches a slot in said edge of said display (see figures 1-2, slot 35, [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lev into view of Cho and Bianco in order to store and protect the device when it is not in used.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No.: 6,178,087, hereinafter, “Cho”) in view of Bianco (US Patent No.: 5,232,301) and Lev (US Pub. No.: 2008/0278383) as applied to claim 1 above, and further in view of Davenport (US Pub. No.: 2020/0037752).
Regarding claim 9, Cho, Bianco and Lev, in combination, fails to teach said protrusion is configured and arranged to fit into said slot. However, Davenport teaches said protrusion is configured and arranged to fit into said slot (see figure 5, protrusion 534a, slot 538, [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Davenport into view of Cho, Bianco and Lev in order to secure the support member.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.